internal_revenue_service number release date index number - -------------------------- -------------------- ------------------------------- ---------------------------------------------------- ------------------------------ department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc fi p plr-147209-06 date date ------------------ --------------------- ---------------------- ------------------------------- ------------------------------------ legend legend trust -------------------------------------------------------------------------- taxpayer --------------------------------------------------------------------------- date date date op a corporation a --------------------------------------------------------------------------- corporation b --------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------- months a b and c date date ------------------------------------------- ------------------------------------ ---------------------------------- ---------------------- ------------------ ------ plr-147209-06 dear ------------ this is in reply to a letter dated date and subsequent correspondence in which taxpayer requests certain rulings on behalf of taxpayer specifically taxpayer requests a ruling that it is eligible to elect to have corporation a treated as its taxable_reit_subsidiary trs under sec_856 of the internal_revenue_code if taxpayer is eligible_taxpayer requests an extension of time to make a joint trs election with corporation a pursuant to sec_301_9100-1 of the procedure and administration regulations facts trust is a publicly traded corporation that elected to be taxed as a real_estate_investment_trust reit effective for its tax_year beginning date trust is a fully- integrated self-managed reit that owns all of its assets and conducts all of its operations through op and op’s various subsidiaries including taxpayer trust is the managing general_partner of op and owns directly and indirectly approximately a percent of op’s outstanding partnership interests trust is engaged primarily in the acquisition ownership and leasing of a portfolio of hotel properties through its interest in op and op’s lower-tier subsidiaries including taxpayer almost all of the properties owned by trust and its subsidiaries including taxpayer are leased to corporation a and are operated by unrelated third-party hotel operators taxpayer is a domestic_corporation that intends to be treated as a reit under subchapter_m effective for its short tax_year beginning date and ending date on date op purchased all of the common_stock of taxpayer from corporation b taxpayer’s business consists of the ownership and leasing of full-service hotels all of taxpayer’s hotels are leased to corporation a and are operated by corporation b or an affiliate of corporation b corporation a is a wholly-owned subsidiary of op that has jointly elected with trust to be treated as a trs of trust pursuant to sec_856 corporation a’s business operations involve leasing hotels from op taxpayer and other subsidiaries of op all of the hotels leased by corporation a from either op taxpayer or subsidiaries of op are operated by unrelated third party hotel operators in months a b and c trust and its subsidiaries and corporation b completed a series of complex acquisition transactions pursuant to which op its subsidiaries and affiliated joint ventures acquired many large hotels the purchase by op of all of the stock of plr-147209-06 taxpayer was part of that transaction in connection with the transaction the acquired hotels including five that were owned by taxpayer were leased to corporation a subsidiaries of corporation a or entities in which corporation a owns an interest each of which separately elected trs status trust op taxpayer and corporation a all intended to have corporation a be treated as a trs of taxpayer as of date however through an administrative oversight corporation a and taxpayer neglected to file form_8875 taxable_reit_subsidiary election on a timely basis it is represented that the administrative oversight was caused by the very heavy workload of the trust tax department at the time consequently the administrative error resulted in the trs election on behalf of taxpayer and corporation a inadvertently and mistakenly not being filed on a timely basis it is further represented that the omission was not willful neglect or done to gain any advantage over the internal_revenue_service although the trust tax department had filed approximately trs elections for entities acquired in the aforementioned transaction there was an oversight as to the filing of the trs election with respect to taxpayer and corporation a the failure_to_file form_8875 with respect to taxpayer and corporation a was discovered by the trust tax department as soon as the omission was discovered taxpayer and corporation a jointly filed a trs election on date with an effective date of date taxpayer and corporation a make the following representations the granting of relief under sec_301_9100-3 would not result in taxpayer or corporation a having a lower tax_liability in the aggregate for all years to which the election applies than each would have had if the election had been timely made taking into account the time_value_of_money neither taxpayer nor corporation a knowingly chose not to file the election neither taxpayer nor corporation a used hindsight in requesting relief finally taxpayer and corporation a represent that they are not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 taxpayer has submitted the affidavit of its vice-president who is also the senior vice president of trust in support of this requested ruling law and analysis sec_856 provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition the election and the revocation may be made without the consent of the secretary plr-147209-06 sec_856 provides that except as set forth in sec_856 rent received by a reit from a tenant will not be qualifying_income for purposes of the reit gross_income tests under sec_856 and c if the reit owns directly or indirectly percent or more of the stock of the tenant sec_856 provides that amounts paid as rent to a reit by a trs of the reit will not be excluded from rents_from_real_property if at least percent of the leased space of the property is rented to persons other than a trs of the reit and other parties related to the reit under sec_856 and if the rents paid to the reit by its trs are substantially comparable to rents paid_by other tenants of the reit’s property for comparable space for purposes of determining whether a reit is the indirect owner of the stock of a tenant sec_856 adopts with certain modifications the ownership attribution_rules under sec_318 under sec_318 as modified by sec_856 if percent or more of the capital stock of a corporation is owned directly or indirectly by any person then that corporation will be treated as owning all stock owned by that person in announcement 2001_1_cb_716 the internal_revenue_service service announced the availability of form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a taxable_reit_subsidiary the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year the instructions further provide that the effective date of the election cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service officers of both the reit and the taxable_reit_subsidiary must jointly sign the form which is filed with the irs service_center in ogden utah sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of ' sec_301_9100-3 provides that subject_to paragraphs b i through iii of ' plr-147209-06 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and ' c provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money based on the information submitted and representations made because op owns more than percent of the stock of taxpayer taxpayer will be treated as owning all of the stock in corporation a that is owned by op accordingly taxpayer’s indirect ownership of corporation a’s stock makes taxpayer eligible to make a joint election with corporation a for corporation a to be treated as a trs of taxpayer furthermore we conclude that taxpayer and corporation a have each satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat corporation a as a trs of taxpayer as of date therefore taxpayer and corporation a are granted an extension of time to file form_8875 making the intended trs election until the date on which form_8875 was filed date this ruling is limited to the timeliness of the filing of the form_8875 this ruling s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether either taxpayer or trust otherwise qualifies as a reit under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of taxpayer is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director s office will determine such tax_liability for the years involved if the director s office determines that such tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely yours william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products
